Citation Nr: 9911770	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-02 905	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a shoulder 
disorder.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture to the neck at C4-C5.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977 and from October 1979 to October 1981.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in February 1994.

The veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) in November 1996.  The case has been returned 
to the Board for further appellate review.  

The veteran was scheduled for and notified of VA examinations 
in accordance with the instruction of the November 1996 
remand.  The veteran failed to report for those examinations.  
Under the provisions of 38 C.F.R. § 3.655 (1998), where a 
claimant without good cause fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim will be decided on the basis of the evidence of 
record.  The veteran's claim is being decided on the basis of 
the evidence of record.

Review of the actions performed by the RO, notwithstanding 
the veteran's failure to cooperate, reveal that the mandate 
of the November 1996 remand has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current low back or shoulder disorder and service.

2.  The service-connected residuals of a fracture to the neck 
at C4-C5 are currently asymptomatic, and have not been 
manifested by limitation of motion, characteristic pain on 
motion, any manifestations of intervertebral disk disease, or 
functional impairment at any time since the effective date of 
service connection for the neck disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a low 
back disorder and a shoulder disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable rating for residuals of a 
fracture to the neck at C4-C5 have not been met during any 
period since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes (DC's) 5285, 
5287, 5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
a low back disorder and a shoulder disorder, as well as 
claiming entitlement to an initial compensable rating for 
residuals of a fracture to the neck at C4-C5.  Because the 
medical evidence relevant to the veteran's various claims is 
generally intertwined, in order to avoid repetition, the 
Board will summarize the evidence first, and then address the 
merits of each of the veteran's claims.

Evidence

A review of the service records reveals that no relevant 
abnormalities were noted on the veteran's enlistment 
examination in August 1974.

In April 1975 the veteran sustained an injury to the neck 
when he was involved in a motor vehicle accident.  The 
veteran initially reported that he fell down stairs at a 
friend's house, but changed his account of the injury upon 
further inquiry by the service department.  A dislocation at 
the C4-C5 level was noted.  Physical therapy was commenced.  
Subsequent records show complaints of cervical spine pain 
upon therapy sessions through 1976.  

In July 1976, an X-ray examination was made of the veteran's 
right shoulder after he reportedly fell off a sidewalk. No 
abnormalities were identified.  Spasm was noted in the 
suprascapular muscle and it was very tender to touch.  

In March 1997, the veteran complained of occasional pain in 
the cervical spine on running and lifting a 20-lb. toolbox.  
He had a full range of motion, sensory and motor testing was 
normal, there was no tenderness to axial pressure.  There was 
mild tenderness to pressure over the C4-5 spinous processes.  
X-ray examination of the cervical spine showed motion at C4-
5.

Upon cervical spine X-ray examination in August 1977, no 
definite fracture site was identified.  There was an 
asymmetry of the pedicles of C5 compared to the vertebra 
above and below.  There was no dislocation or subluxation at 
that time.  The asymmetry and its associated degenerated 
joints of Luschka suggested that region as the site of the 
old injury.  Although that space was possibly fusing cervical 
spine was stable.  The old injury site was noted, and the 
cervical spine was described as stable. 

During the veteran's second period of service, he was seen in 
January 1980 for pains in the neck and center of his back 
following being rear-ended in an automobile accident.  The 
examiner's impression was of muscle strain.  In October 1980, 
he was seen for a minor abrasion of the right shoulder.  
There was full range of motion and no muscle spasm.  In 
February 1981, he was seen for complaints of pain in the back 
of the neck and in the right shoulder.  Examination was 
essentially negative.  The examiner's impression was of a 
sprained neck.

In March 1981 during an examination for brig confinement, the 
veteran was noted to have complaints of pain in his right 
shoulder and left pectoral region after heavy lifting the 
previous day.  He had a full range of motion.  The diagnosis 
was pulled muscle.

Post-service private medical records reveal the veteran was 
seen in March 1984 for complaints of pain radiating from the 
shoulder blades to the mid-back as a result of lifting and 
carrying on the job. 

In June 1987, when being treated for viral symptoms, the 
veteran complained of bilateral shoulder pain.  He gave a 
medical history of degenerative disease in the shoulders, and 
reported that he suffered from cervical fracture at C4-5-6.  
Examination of the shoulders revealed bilateral crepitus with 
abduction of the shoulder.  There was a slight popping sound 
heard.  There was no evidence of dislocation.  There was good 
muscle tone.

Another examination, also dated in June 1987 noted there was 
no spinal tenderness.

In March 1988 he was seen for complaints associated with a 
fall that had occurred while at work the week before.  At the 
time of the fall, his back and neck did not hurt, but he 
later experienced soreness in the neck and back prompting his 
visit to the physician.  The physician noted that the veteran 
"obviously" had a full range of motion of the neck and was 
not "too distressed" by his complaints.  Examination of the 
neck showed mild para-spinal cervical muscle spasm.  
Examination of the back showed some mild para-lumbar spinal 
spasm.  X-ray examination of the cervical spine showed that 
the vertebrae were well aligned, the disc spaces were well 
maintained.  There was no compression fractures seen.  There 
was mild encroachment on the intervertebral foramen on the 
left at C4-5 due to hypertrophic changes at the articular 
facets. 

Later in March 1988, the veteran was examined with regard to 
his cervical spine injury.  He was noted to have mild peri-
cervical tenderness, but there was a full range of motion.  
The assessment was cervical spine injury, secondary to peri-
cervical muscle spasm.

In May 1989 he felt something pop in his right shoulder while 
at work.  A muscle strain was diagnosed.

In December 1990, the veteran was seen for back and hip pain.  
Lumbar spine X-ray examination showed normal alignment, and 
no bony abnormality.  The disc spacing, facet relationships, 
sacroiliac joints, and paravertebral soft tissues were all 
normal.  

In June 1992, the veteran was seen for thoracic and lumbar 
back pain secondary to a motor vehicle accident.  Examination 
showed diffuse tenderness and soreness.  A thoracic and 
lumbar sprain secondary to MVA was diagnosed.  X-rays of the 
cervical and lumbar spine were interpreted as normal.  
Thoracic spine X-ray was normal except for minimal scoliosis.

Treatment records dated in October 1992 note complaints of 
neck pain.  It was noted that the veteran had a history of 
fracture of C4-5-6, in 1975.  The veteran was reportedly in 
an automobile accident in June 1992, when his vehicle was 
rear-ended.  X-ray examinations were within normal limits. 

Records dated later in 1992 and in early 1993, show treatment 
for cervical, thoracic, and lumbar spine complaints.  The 
veteran was noted to have a full range of motion in the neck 
and back on several of the treatment notes, including July 
1992, September 1992, and January 1993.  In December 1992 his 
neck was noted to still be painful. 

In February 1993 the veteran was diagnosed as having a back 
strain after slipping and falling on a deck plate at work.  
He was noted to be tender from L2 to the 9th rib posteriorly 
on the right side.  There was spasm with percussion.  He had 
pain on motion, but no strength impairment.

In September 1993, the veteran injured his right shoulder on 
a control panel on the job.  Notes of an examination of the 
right shoulder revealed symmetrical shoulders, no winging, 
full shoulder range with pain but with no guarding to 
abduction and rotation in the right shoulder.  The maximal 
point of tenderness was at the supraspinatus.  The diagnosis 
was right supraspinatus contusion/bruise.  An October 1993 
treatment note recorded that the veteran's shoulder and neck 
strains were resolved.

As noted above, the veteran was scheduled for VA compensation 
and pension examinations in March 1998.  The veteran failed 
to report for those examinations.


Entitlement to Service Connection

The veteran is claiming entitlement to service connection for 
a back disorder and a shoulder disorder.  Under 38 U.S.C. § 
5107(a) (West 1991), the veteran has the burden of submitting 
evidence sufficient to justify a belief that his claim of 
entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Service connection requires evidence that the disease or 
disorder was incurred in or aggravated by service or that the 
disorders are otherwise attributable to service.  See 
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  Service connection may also be granted for disease 
that is diagnosed after discharge from military service, when 
all of the evidence establishes that such disease was 
incurred in service.  Cosman v. Principi, 3 Vet. App. 303, 
305 (1992); 38 C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495. 

Analysis

Review of the service medical records shows the veteran had 
complaints of pain in his back following a motor vehicle 
accident and in his shoulder following a slip and fall 
accident and heavy lifting.  There is no diagnosis of chronic 
injury to the musculature.

The available post service medical evidence fails to connect 
the symptomatology, generally noted after post-service on the 
job injuries, to any previous injury that occurred during 
service.

It is questionable, whether under current jurisprudence, 
whether there is any current competent evidence of a shoulder 
or low back disability. The Federal Circuit has held that the 
Caluza requirement of a current disability, means that the 
disability is shown at the time of the claim, rather than 
prior to the claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The record shows that the most recent findings 
referable to low back or shoulder disability were recorded in 
early 1993.  The veteran did not specify that he was claiming 
service connection for these disabilities until a claim 
received at the RO in October 1993(the Board notes, however, 
that the RO apparently, took an inquiry from the veteran's 
congressman received in September 1992, as the date of 
claim).  

Assuming that there is competent evidence of current 
disability, there is no competent evidence relating any 
current shoulder or low back disability to service.  The 
veteran asserts that such a relationship must be presumed 
because of the severity of his inservice traumas, and the 
current severity of his claimed disabilities.  He also 
asserts that VA cannot dissociate his current disabilities 
from service.  However, at this point, it is not VA's 
responsibility to dissociate his current disability from 
service.  Rather, as explained above, it is the veteran's 
responsibility to submit competent evidence associating 
current disability with service.  As a lay person, the 
veteran is not competent to provide a medical opinion linking 
a current disability with service.  His argument that the 
severity of his inservice injuries together with the severity 
of his current disability shows a relationship between an 
inservice injury and current disability, is not competent 
evidence of a nexus.  In the absence of competent evidence of 
a nexus between current disability and service, the claim is 
not well grounded and must be denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  This obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet.App. 341, 
344 (1996).  In this case, the VA is not on notice of any 
known and existing evidence that would make the adjudicated 
service connection claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence that 
would be necessary to make his claim well grounded.


Entitlement to a Compensable Rating 
For Residuals of a Neck Fracture at C4-C5

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Applicable Rating Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if moderate, and a 30 percent 
rating if severe.  38 C.F.R. § 4.71a DC 5290 (1998).

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent reflexes, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 10 percent rating 
applies if the disorder is characterized as mild, and the 
disorder is noncompensable if postoperative and cured.  38 
C.F.R. § 4.71a DC 5293 (1998).

Favorable ankylosis of the cervical spine is assigned a 30 
percent disability rating.  Unfavorable ankylosis is assigned 
a 40 percent.  38 C.F.R. § 4.71a DC 5287 (1998).

Analysis

Review of the available medical records shows that the 
veteran experienced repeated on the job injuries.  Even 
following these injuries there have been no reports of 
limitation of motion in the cervical spine at any time since 
the effective date of service connection for the cervical 
spine disability.  There is no evidence of a neurological 
deficit in the cervical spine.  Compensable evaluations under 
neither DC 5290 nor DC 5293 are not supported by the 
evidence.

The veteran's disability could perhaps be rated by analogy to 
lumbosacral strain.  DC 5295.  Under that diagnostic code a 
10 percent rating is warranted where there is characteristic 
pain on motion.  While the veteran has reported complaint of 
neck pain, there is no medical evidence of characteristic 
pain on motion.  Indeed, his range of motion has always been 
found to be full and without reports of pain on examination.

The Board notes that any increase in symptomatology appears 
to be short lived and connected to an on the job injury of 
some nature.  While the veteran may be experiencing flare-ups 
in symptomatology they do not appear, based upon the limited 
medical documentation available for review, to result in a 
compensable limitation of motion.

Review of the record reveals no competent medical evidence of 
ankylosis, either favorable or unfavorable, in the veteran's 
cervical spine.  A compensable evaluation under DC 5287 is 
not warranted.

There is also no evidence of demonstrable deformity of a 
vertebral body for a minimal 10 percent rating under DC 5285.  
In fact, X-ray examinations have been interpreted as 
revealing a normal cervical spine.  

There has also been no medical evidence of any of the indicia 
of functional impairment such as would warrant a compensable 
evaluation in accordance with the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998).

The preponderance of the evidence is clearly against the 
assignment of a compensable disability rating to the 
veteran's service-connected cervical spine disorder.


ORDER

The claims of service connection for a back disorder and a 
shoulder disorder are denied.

The claim of entitlement to a compensable disability rating 
for residuals of a fracture to the neck at C4-C5 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


